Citation Nr: 0620328	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  96-46 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
bilateral upper and lower extremities, claimed as secondary 
to the service connected cervical spine disability. 
 
2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for chronic headaches, claimed as secondary to 
the service connected cervical spine disability.


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1955 through 
August 1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  The veteran has since moved and 
the matter is now controlled by the St. Petersburg, Florida, 
RO.

In June 2004, the Board remanded the issue of entitlement to 
an increased disability evaluation for the veteran's cervical 
spine disability so that the RO could issue a Statement of 
the Case (SOC).  In February 2006 the SOC was issued, but 
since then the veteran has not filed the requisite VA Form 9 
to perfect his appeal.  As such, that issue is not before the 
Board.

In February 1993, the veteran claimed service connection for 
dental trauma.  In October 1996, the veteran attempted to 
reopen his claim for a lower back disability.  In April 2003, 
the veteran addressed possible claims for depression and for 
hearing loss, as secondary to his service connected 
disabilities.  These issues have not been addressed by the 
RO.  As such, they are REFERRED for appropriate action.

The issue of entitlement to service connection for 
disabilities of the bilateral upper and lower extremities, 
claimed as secondary to the service connected cervical spine 
disability, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is not competent medical evidence in the record to show 
that the veteran has migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for chronic headaches, claimed as secondary to the 
service connected cervical spine disability, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8045, 8100, 9304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for his service 
connected headaches.  He contends that he suffers from severe 
headaches due to his cervical spine disability and that his 
headaches warrant a rating higher than the current 10 percent 
rating.  The preponderance of the evidence is against his 
claim, because there is no competent medical evidence showing 
that the veteran has migraines with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Evidence to be considered in the 
appeal of an initial rating is not limited to that reflecting 
the then current severity of the disorder.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  A disability must be 
considered in the context of the whole recorded history.  

The veteran's headaches are residuals of a traumatic injury 
incurred in an automobile accident in December 1958, during 
active service.  A December 1995 VA examination discussed his 
cervical spine injury from that accident and how it limits 
the veteran's neck movements and essentially has caused 
headaches ever since.  The VA examiner described headaches 
that were mainly bifrontal and occipital, generally lasting 
for 20 minutes, and responding well to aspirin and ibuprofen.  
The final diagnosis at that time was tension headaches.  An 
April 1996 VA examiner linked the veteran's tension headaches 
with the 1958 motor vehicle accident.  

Diagnostic Code (DC) 8045 specifically addresses brain 
disease due to trauma; however, it provides that purely 
subjective complaints, such as headaches, will be rated 10 
percent and no more under diagnostic code 9304.  38 C.F.R. 
§ 4.124a, DC 8045.  That is the nature of the veteran's 
current rating.  If migraine headaches are diagnosed, the 
veteran could potentially receive an increased rating under 
DC 8100.  A 30 percent rating under DC 8100 is for migraine 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
38 C.F.R. § 4.124a, DC 8100.

The veteran's VA outpatient treatment records since the April 
1996 VA examination reflect various headache complaints 
consistent with the December 1995 and April 1996 examination 
reports.  It was not until the June 2005 VA examination, 
however, that the veteran was diagnosed with migraine 
headaches so that DC 8100 could potentially apply.  The VA 
examiner reported the veteran's daily headaches that are 
usually located bitemporally with a pulsating quality, and 
sometimes radiating forward to behind his eyes.  At that 
time, the veteran rated his headache pain as an average 7 out 
of 10, with occasional worsening to 10 out of 10 with nausea 
and vomiting.  These incapacitating episodes were reported to 
have occurred six times in the past year.  The veteran was 
diagnosed with chronic daily headaches with superimposed 
episodes of migraine that are prostrating in nature and have 
averaged once every two months over the last several months.  
As such, his diagnosis is consistent with a 10 percent rating 
under DC 8100.  Again, a 30 percent rating requires 
prostrating attacks on an average of once a month over the 
last several months.  There is no evidence in the record to 
suggest that the veteran has migraines with such frequency.  
Thus, an increased rating is not warranted.

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).  Under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), VA's duty to notify also requires 
notification of the evidence necessary to evaluate 
disabilities under the rating schedule and to determine the 
effective date of the award.

VA sent the veteran two letters that gave him adequate 
notice.  In June 2004, VA sent a letter notifying the veteran 
of the evidence necessary to establish entitlement to an 
increased rating for his headaches.  The letter also notified 
the veteran of what he was expected to provide and what VA 
would obtain on his behalf, and asked the veteran to provide 
VA with any evidence he may have pertaining to his appeal.  
In April 2006, VA sent the veteran a follow-up letter that 
notified him of the evidence necessary to evaluate 
disabilities and to determine effective dates.  Thus, the 
June 2004 and April 2006 letters satisfied VA's duty to 
notify.  Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements, his service and VA medical 
records, and the VA examination reports.  The veteran 
requested a hearing, which was twice scheduled, but cancelled 
by the veteran without a request to reschedule.  In March 
2006, the veteran notified VA that he had no additional 
evidence to submit with regard to his claim.  As such, VA met 
its duty to assist.


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for chronic headaches, claimed as secondary to the 
service connected cervical spine disability, is denied.




REMAND

The veteran is seeking service connection for disabilities of 
the bilateral upper and lower extremities, claimed as 
secondary to the service connected cervical spine disability.  
In particular, the veteran claimed disabilities related to 
his shoulders, legs and ankles, and later medical evidence 
shows complaints with regard to his hips.  

In June 2004, this matter was remanded in order to afford the 
veteran a VA examination to determine the nature and etiology 
of the veteran's disability.  The June 2005 neurological 
examination discussing both the veteran's headaches and his 
upper and lower extremity disabilities was insufficient to 
decide this claim.  Regrettably, this matter must again be 
remanded for a VA examination.

The June 2005 neurological examination covered neurological 
dysfunction in the veteran's arms and legs.  As stated above, 
the veteran has claimed pain and disability in his shoulders, 
legs, ankles, and hips.  While the VA examiner discussed the 
veteran's reported history of pain in his joints, he made no 
diagnosis with regard to the joints.  His impression was 
without specificity, without discussion of range of motion, 
and without diagnosis.  The examiner spoke only to whether 
there was neurological damage as a result of the veteran's 
service connected cervical spine disability.  An examination 
specific to the veteran's upper and lower extremities and 
complaints of pain and loss of function of his joints is 
necessary to fully evaluate this claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination sufficiently broad to 
accurately determine the current nature 
and severity of any disability to his 
bilateral upper and lower extremities, 
including disabilities to his shoulders, 
legs, ankles, and hips.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.   
 
The examiner should be provided with the 
claims folder for review and should 
indicate in his report that such a review 
was conducted. 
 
With respect to any diagnosed 
disabilities, the examiner should address 
the following questions: 
 
Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any diagnosed disability:  (a) had 
its onset during active service (i.e., is 
a disability residual to the motor vehicle 
accident during active service), (b) is 
etiologically related to or has increased 
in severity beyond its natural progression 
as the result of his service-connected 
cervical spine disability, or (c) is in 
any other way causally related to active 
service? 
 
2.  Then, readjudicate the veteran's 
claim.  If the benefits sought on appeal 
remain denied, the veteran should be 
issued a supplemental statement of the 
case and be given an appropriate time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


